Citation Nr: 0004488	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  94-09 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for left median neuropathy, 
claimed as secondary to service-connected left ulnar 
neuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel



INTRODUCTION

The veteran served on active duty in the Armed Forces from 
August 1965 to August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied an increased disability 
evaluation for left arm ulnar neuropathy and service 
connection for bilateral median neuropathy, claimed as 
secondary to the veteran's service-connected left arm ulnar 
neuropathy.  The veteran appealed these matters to the Board.  

In an April 1997 decision, the Board denied the claim for an 
increased evaluation for service-connected left arm ulnar 
neuropathy; hence that issue is no longer on appeal.  The 
Board, however, remanded the secondary service connection 
issues for additional development.  The Board also referred a 
claim for service connection for neuropathy due to Agent 
Orange exposure back to the RO for appropriate action.  As no 
action appears to have been taken concerning a claim for 
service connection for neuropathy due to Agent Orange 
exposure, that matter is again referred to the RO for any and 
all appropriate action.  

In an October 1998 decision, the Board denied the claim for 
service connection for median neuropathy of the right arm, 
claimed as secondary to service-connected left ulnar 
neuropathy, on the basis that the claim was not well 
grounded.  In the same decision, the Board again remanded the 
secondary service connection issue for further medical 
opinion.  After the completion of the requested development, 
the denial of the claim was continued, and the matter has 
since been returned to the Board for further appellate 
consideration. 



FINDINGS OF FACT

1.  The record includes medical notation suggesting a 
possible relationship between left median neuropathy and a 
scar on the left palm associated with service-connected left 
ulnar neuropathy.  

2.  The veteran's claim is plausible.  

3.  The most persuasive medical evidence of record indicates 
that there is no medical nexus or link between the veteran's 
currently diagnosed left median nerve neuropathy and his 
service-connected left ulnar neuropathy, either on the basis 
of causation or aggravation.  


CONCLUSIONS OF LAW

1.  The veteran has submitted a well-grounded claim of 
entitlement to service connection for left median neuropathy, 
claimed as secondary to service-connected left ulnar 
neuropathy.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Left median neuropathy is not proximately due to or the 
result of a service-connected disability.  38 C.F.R. 
§ 3.310(a) (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran's service medical records show that he had fallen 
on a machete in September 1966 while in Vietnam.  He was 
hospitalized for treatment of a laceration of the palm of his 
left hand with division of the deep ulnar nerve.  Sutures 
were applied; however, nowhere in these records is there any 
indication of left median nerve neuropathy.  

In April 1987, the veteran underwent VA nerve conduction 
velocity and electromyograph (EMG) studies that revealed 
prolonged median distal sensory latency, bilaterally.  The 
diagnoses included bilateral median neuropathy.  The 
diagnoses from the veteran's April 1993 VA examination were 
chronic left ulnar neuropathy and bilateral median 
neuropathy.  

A VA medical rating specialist, in a memorandum dated in May 
1993, noted that the veteran had traumatic service-connected 
neuropathy of the left distal ulnar nerve.  The doctor also 
reported that X-rays of the veteran's cervical spine showed 
cervical spine disc disease and that the veteran's right 
median and ulnar neuropathy had separate and distinct 
etiology, probably related to the cervical disc disease.  He 
opined that the right arm median and ulnar neuropathy would 
not be related to traumatic neuropathy of the left arm, but 
that the cause of the right arm median neuropathy could also 
cause bilateral neuropathy.  

The veteran's VA outpatient treatment records for various 
periods of time from February 1993 to January 1995 show that 
he was seen for complaints of left and right hand pain.  In a 
medical report dated in June 1993, notation is made that he 
had left median nerve entrapment at the palm, due to a left 
scar.  The veteran's VA nerve conduction velocity report of 
June 1996 revealed left distal ulnar and median neuropathy, 
secondary to traumatic injury, knife wound, to the left palm 
and that scar tissue was present.  

Pursuant to the Board's April 1997 remand, the veteran 
underwent a VA peripheral nerve examination in December 1997 
specifically to assess the severity of his median neuropathy 
on the left and for the examining physician to offer opinions 
pertaining to the examination findings.  Following an 
examination of the veteran and review of his records, the 
physician offered that it is unlikely that the veteran's left 
median neuropathy is related in any way to the veteran's in 
service left palm injury.  He noted that the veteran had had 
normal nerve conductions ten and fifteen years following his 
in-service injury.  The physician further stated he did not 
feel that the veteran's left median neuropathy could be 
aggravated by his left ulnar neuropathy.  

Pursuant to the Board's October 1998 remand, the veteran 
again underwent VA examination to determine whether there is 
a relationship, either etiologically or based on aggravation, 
between the veteran's scar on his left palm, which is 
associated with his left ulnar neuropathy, and his left 
median neuropathy.  On examination, there was no difference 
in the distribution of sensation of the left and right median 
nerves.  The examiner noted that there is some involvement of 
the median nerve on the left side, as suggested by weakness 
of muscles enervated by the median nerve, but with lesser 
extent than movement of the ulnar nerve.  Following the 
examination and review of the veteran's records, the examiner 
noted that the veteran has left ulnar neuropathy and 
bilateral carpal tunnel syndrome, supported by the results of 
EMG and nerve conduction studies.  The physician opined that 
there is a relationship between the injury scar and the 
development of the veteran's left ulnar neuropathy.  In a 
February 1999 addendum to the November 1998 examination 
report, the examining physician offered that it is unlikely 
that the veteran's left median neuropathy is related in any 
way to the incident of service.  Further, he did not feel 
that the veteran's left median neuropathy could be aggravated 
by his left ulnar neuropathy.  

II.  Analysis

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection also may be 
granted for a "[d]isability which is proximately due to or 
the result of a service-connected disease or injury.  See 
38 C.F.R. § 3.310(a); see also Harder v Brown, 5 Vet. App. 
183, 187-89 (1993).  That regulation has been interpreted to 
permit service connection for the degree of aggravation to a 
nonservice-connected disorder that is proximately due to or 
the result of a service-connected disorder.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  In such instances, 
however, the veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Id.

Because the RO has denied the veteran's claim on the basis 
that it was not well grounded, the preliminary question to be 
answered in this case is whether the veteran has, in fact, 
presented evidence of a well-grounded claim.  A well-grounded 
claim is not necessarily a claim that will ultimately be 
deemed allowable.  It is a plausible claim, properly 
supported with evidence.  See 38 U.S.C.A. § 5107(a); see also 
Epps v. Gober, 126 F.3d 1464 (1997); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the veteran 
in developing the facts pertinent to the claim, and the claim 
must fail.  See Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Gregory v. Brown, 8 Vet. App. 563, 568 (1996) (en banc); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  See 
Epps, 126 F.3d  at 1468 (1997); see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

In the veteran's case, he does not contend, and the evidence 
does not demonstrate, left arm median neuropathy either while 
he was on active duty service or within the applicable one-
year presumptive period following his separation from active 
duty service.  In fact, the record shows that the symptoms 
reported by the veteran attributable to median neuropathy did 
not develop until many years after his separation from active 
service.  

The veteran contends that his left median neuropathy resulted 
from his service-connected left ulnar neuropathy or, in the 
alternative, that his service-connected left ulnar neuropathy 
aggravated his left median neuropathy.  The veteran's VA 
outpatient treatment records contain a medical report, dated 
in June 1993, that he has left median entrapment at the palm, 
due to a left scar.  Also, his June 1996 report notes left 
distal ulnar and median neuropathy, secondary to traumatic 
injury, knife wound, to the left palm and that scar tissue 
was present.  The Board finds that these VA outpatient 
reports are sufficient to render the claim at least 
plausible, and hence, well grounded.

However, the Board also finds that the weight of the evidence 
is against the claim.  In this regard, the Board notes that 
the medical care providers who authored the June 1993 and 
June 1996 notations do not explain the basis for the 
statements, nor do they indicate whether the veteran's claims 
file was reviewed.  Even more significantly, in each of the 
medical opinions which were specifically sought to clarify 
whether there is any relationship between the veteran's 
service-connected left ulnar neuropathy and his left median 
neuropathy, including the left palm injury residual scar 
(procured in connection with December 1997 and November 1998 
examinations), the physician concluded that there was no such 
relationship after examination of the veteran and review of 
his records.  he Board finds that the latter medical opinions 
are more persuasive that the bare notations described above, 
and, hence, are to be accorded greater probative weight.

While a medical rating specialist also ruled out a 
relationship between the veteran's left ulnar neuropathy and 
his bilateral median neuropathy in a memorandum dated in May 
1993, that opinion has been disregarded in the Board's 
consideration of the claim on appeal.  VA adjudicators may 
not rely on in-house medical advisory opinions to support 
their findings and conclusions.  See Austin v. Brown, 6 Vet. 
App. 547, 550 (1994), citing Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991); see also Thurber v. Brown, 5 Vet. App. 119 
(1993).  The advisory opinion in this case was procured prior 
to the establishment of that principle.  he Board also 
acknowledges, as noted in the December 1997 VA examiner's 
report, that contemporaneous nerve conduction studies were 
not available at the time of that examination.  However, the 
absence of such evidence is not prejudicial to the veteran's 
claim.  The existence of left median neuropathy, which could 
be confirmed by nerve conduction studies, is presumed for 
purposes of this analysis.  Furthermore, the record includes 
a subsequent medical opinion rendered after such studies were 
associated with the claims file that likewise militates 
against the claim.

Furthermore, while the veteran may well believe that his left 
median neuropathy is etiologically related to his service-
connected left ulnar neuropathy, or that his left ulnar 
neuropathy has aggravated his left median neuropathy, as a 
lay person without medical training, he is not competent to 
offer an opinion on medical matters, such as the diagnosis of 
a disability and, in this case, an opinion as to the 
relationship between that disability and a service-connected 
disability.  See Jones v. Derwinski, 7 Vet. App. 134, 137 
(1994): Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  A claim must be supported by evidence and sound 
medical principles, not just assertions.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

Thus, under the circumstances of this case, the Board must 
conclude that the veteran's left median neuropathy is neither 
caused nor aggravated by his service-connected left ulnar 
neuropathy.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

As a final note, the Board recognizes that the issue before 
it is being disposed of in a manner that differs from that 
most recently employed by the RO.  However, the Board does 
not consider it necessary to remand this claim to the RO for 
adjudication of the case on the merits because the Board 
notes that the RO had, until most recently when it found that 
the veteran's claim was not well-grounded, also decided this 
claim on the merits and had provided the veteran the 
appropriate law and regulations in a November 1993 Statement 
of the Case and in a December 1995 Supplemental Statement of 
the Case, along with ample opportunity for the veteran to 
submit additional evidence in support of his claim.  Thus, 
there is no prejudice to the veteran in the Board deciding 
the case on the merits at this time.  See Bernard v. Brown, 4 
Vet. App. 384, 392-93 (1993).  



ORDER

As evidence of a well-grounded claim for service connection 
for left median neuropathy, claimed as secondary to service-
connected left ulnar neuropathy, has been presented, the 
appeal is granted to this extent.  

Service connection for left median neuropathy, claimed as 
secondary to service-connected left ulnar neuropathy, is 
denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

